El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La sentencia que la Corte de Distrito de Hnmacao dictó en este pleito fué apelada por las dos partes que en él inter-vinieron, pero como la demandada no nos ha presentado el alegato de errores que ordena la Regia 42 de las de esta Corte Suprema, aplicaremos la Regla 60 según la cual po-demos desestimar de oficio la apelación cuando el apelante dejare de cumplir, cualquiera de los deberes o requisitos que las leyes o nuestras reglas le impongan, y de acuerdo con ella le tendremos por desistido de su apelación. Tampoco asistió a la vista del recurso ante nosotros. Por consiguiente consideraremos y resolveremos únicamente el recurso del de-mandante.
En 25 de mayo de 1915 don Antonio Roig Torruellas pre-sentó demanda contra don Victoriano Pérez reclamándole el pago de $1,160.48 que alegaba deberle como consecuencia de la liquidación de una cuenta de refacción para siembra y cul-tivo de cañas según el contrato entre ellos celebrado en • 14 de marzo de 1914 que, aunque debía terminar en junio de 1916, fué rescindido antes por mutuo acuerdo.
Negó el demandado en su contestación que debiera la can-tidad reclamada y por contra-demanda pidió que el deman-dante fuera condenado a pagarle la cantidad de $500 por los perjuicios que había irrogado al privarle de los terrenos y de los retoños de sus cañas- al dar por rescindido el contrato de refacción, sin su consentimiento.
La sentencia apelada condenó al demandado a pagar al demandante la cantidad de $660.48, intereses y costas; can-tidad que es el resultado de haber sido deducidos de los *304$1,160.48 reclamados por el demandante los $500 pedidos por el demandado como perjuicios por la rescisión del contrato antes de su vencimiento.
Los motivos qne tiene el demandante para sostener el pre-sente recurso de apelación son: que la corte inferior cometió error al condenar al demandado a pagarle solamente $660.48 porque los hechos coetáneos a la rescisión del contrato dan más visos de verdad a la declaración de su testigo don Antonio A. Roig que sostiene que la rescisión fué por mutuo acuer-do, contraria en este particular a la del demandado; y tam-bién al estimar que los perjuicios ascienden a $500 cuando no hay un solo testigo que sostenga esa conclusión.
Como el recurso se sostiene por el segundo de estos fun-damentos, no se hace necesario que decidamos si el conflicto, de la evidencia en cuanto a la rescisión debió ser resuelto a fatur del demandante y nos limitaremos al segundo que se, alega.
En el contrato de arrendamiento de tierras y de refacción por el demandante para cultivo de ellas con siembra de cañas dulces por el demandado se estipuló entre las partes que el contrato vencería el 1º. de junio de 1916, pero el hecho ha sido que después de la zafra del año 1915 terminó el contrato por mutuo acuerdo según el demandante, y según el deman-dado sin su consentimiento habiéndose incautado el deman-dante de sus tierras y abonado al demandado en su cuenta el valor de las siembras que había en.ellas.
Dejando, pues, a un lado la cuestión propuesta en primer término por el demandante y apelante, diremos que hemos examinado con detenimiento la prueba aportada al juicio, obrante en la exposición del caso aprobada po>r el juez sen-tenciador, y encontramos que es tan vaga e indeterminada en cuanto al particular de los perjuicios que alega el demandada haber sufrido con la rescisión del contrato que no suministra dato alguno concreto para poder sostener que en efecto se perjudicó en la cantidad de quinientos dólares que reclamó *305y le concedió la sentencia ni en ninguna otra cantidad. Para que nna persona pueda ser condenada a pagar determinada cantidad por daños y perjuicios por incumplimiento de un contrato es necesario que la parte que los reclama ponga al tribunal sentenciador en condiciones de poder determinar cuál es la cantidad que realmente debe ser pagada.
Por las razones expuestas la apelación del demandado' debe ser desestimada y por el recurso del demandante debe-ser revocada la sentencia apelada y dictarse otra nueva con-denando al demandado a pagar al demandante la cantidad de' $1,160.48, sus intereses legales de la interposición ele la de-manda, más las costas originadas en la acción.

Desestimada la apelación del demandado, re-vocada la sentencia apelada y dictada otra condenando al demandado a pagar ál de-mandante la cantidad de $1,160.48, sus in-tereses legales desde la interposición de la demanda, más las costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.